Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 4-10, 13, and 15-19 are currently amended.
Claims 3, 11, and 12 are original.
Claims 2 and 14 are canceled.
112b claim rejections regarding claims 5-8 and 15-17 have been withdrawn based on applicant’s amendments.
This action is made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshiaki (JP2002264832A).
Regarding claim 1:
Yoskiaki teaches: 
A steering control system comprising: a control unit configured to perform steering control using a steering torque and a steering angle detected by a torque sensor and a steering angle sensor of a vehicle, ("The controller 10 samples an analog torque sensor signal output by the torque sensor 5 in time series and converts it into digital torque data, and an analog vehicle speed sensor signal output by the vehicle speed sensor 6. A/D converter 112 for sampling in accordance with a time series and converting it into digital vehicle speed data, and an A/D conversion for sampling an analog steering angle signal output from the steering angle sensor 7 in time series and converting it into digital steering angle data." [0011]; here it shows that a controller for an electric power steering detects steering torque and steering angle from a steering angle sensor and a steering torque sensor for steering control.)
wherein the control unit performs the steering control based on determination of whether the steering torque or the steering angle is changed by a disturbance. ("when the vehicle receives a side wind, the steering wheel gets into a rut, or the vehicle is traveling on an uneven road surface such as a gravel road, the CPU 13 removes the vehicle from the road surface. It has a function of determining the occurrence of disturbance due to reverse input. More specifically, the CPU 13 calculates a steering torque change amount ΔT and a steering angle change amount Δθ for each predetermined time Δt (Δt may be a control cycle of the CPU 13, for example). Then, when the ratio of the steering angle change to the steering torque change ratio ΔT/Δθ that is these ratios is equal to or greater than a predetermined value k (k is a constant), it is determined that a disturbance has occurred." [0014]; here it shows that the steering device takes into account that the steering torque and angle are changeable by a disturbance.)
wherein the control unit is configured to, when it is determined that a currently detected steering torque and/or steering angle is changed by a disturbance, use a latest steering torque and/or steering angle, which was previously detected while there was no disturbance, as a current steering torque and/or steering angle to perform the steering control. ("When it is determined that the disturbance has occurred in this way, the CPU 13 corrects the target current value to correct the target current value so that the steering assist force in the direction in which the change in the steering angle due to the disturbance is disturbed is increased. For example, when a crosswind is generated from the right to the left in the traveling direction of the vehicle and the crosswind causes a disturbance, as shown in FIG. 4, the value of the target current value with respect to the right steering torque is normal. The target current value is corrected so as to be larger than the (characteristic of FIG. 2). As a result, the steering assist force in the direction in which the influence of the disturbance is canceled, that is, in the right direction is increased, so that the steering stability is improved." [0016]; here it shows that when a disturbance occurs, the control unit increases the steering assist force to compensate for the disturbance and return the steering angle back to its previously detected/ latest steering angle before the disturbance was detected. Effectively canceling the disturbance and increasing steering stability.)

Regarding claim 3:
Yoshiaki teaches all of the limitations of claim 1.
Yoshiaki teaches:
The steering control system of claim 1, wherein when only one of the steering torque and the steering angle is changed, the control unit determines that the change is made by a disturbance. ("a disturbance occurrence determining means (13, S6) for determining that a disturbance has occurred in the vehicle, and drive control of the electric motor based on the 

Regarding claim 4:
Yoshiaki teaches all of the limitations of claim 1.
Yoshiaki further teaches:
The steering control system of claim 1, wherein when directions of change of the steering torque and the steering angle are inconsistent with a predetermined reference direction, the control unit determines that the change of the steering torque and the steering angle is made by a disturbance. ("the steering torque change amount and the steering angle change amount within a predetermined time are obtained, and the presence or absence of disturbance is determined based on the ratio of these (steering angle change to steering torque change ratio). When a disturbance occurs, the driver feels a reverse input from the road surface and applies a torque against it to the operating member. Therefore, while the change in the steering angle is suppressed, the steering torque changes greatly. Therefore, if the change in the steering angle versus the change in the steering torque is equal to or more than a predetermined value, it can be determined that the disturbance has occurred." [0006]; here it shows that a reverse input (a direction of change of the steering torque and a steering angle) is compared to predetermined value and if the change is greater than the predetermined value, the control unit can determine that there is a disturbance.)

Regarding claim 5:
Yoshiaki teaches all of the limitations of claim 1. 
Yoshiaki teaches:
The steering control system of claim 1, wherein when a rate of change of the steering angle is not constant, the control unit determines that the change of the steering angle is made by a disturbance. ("the steering torque change amount and the steering angle change amount within a predetermined time are obtained, and the presence or absence of disturbance is determined based on the ratio of these (steering angle change to steering torque change ratio). When a disturbance occurs, the driver feels a reverse input from the road surface and applies a torque against it to the operating member. Therefore, while the change in the steering angle is suppressed, the steering torque changes greatly. Therefore, if the change in the steering angle versus the change in the steering torque is equal to or more than a predetermined value, it can be determined that the disturbance has occurred." [0006]; here it also shows that when the rate of change of the steering angle and the steering torque is not constant and is changing, a disturbance is determined.)

Regarding claim 13:
Yoshiaki teaches:
A control method of a steering control system, the control method comprising: detecting a steering torque and a steering angle of a vehicle; ("The controller 10 samples an analog torque sensor signal output by the torque sensor 5 in time series and converts it into digital torque data, and an analog vehicle speed sensor signal output by 
performing steering control using the detected steering torque and steering angle, wherein the steering control is performed based on determination whether the steering torque or the steering angle is changed by a disturbance. ("when the vehicle receives a side wind, the steering wheel gets into a rut, or the vehicle is traveling on an uneven road surface such as a gravel road, the CPU 13 removes the vehicle from the road surface. It has a function of determining the occurrence of disturbance due to reverse input. More specifically, the CPU 13 calculates a steering torque change amount ΔT and a steering angle change amount Δθ for each predetermined time Δt (Δt may be a control cycle of the CPU 13, for example). Then, when the ratio of the steering angle change to the steering torque change ratio ΔT/Δθ that is these ratios is equal to or greater than a predetermined value k (k is a constant), it is determined that a disturbance has occurred." [0014]; here it shows that the steering device takes into account that the steering torque and angle are changeable by a disturbance.)
wherein the performing of the steering control comprises, when it is determined that a currently detected steering torque and/or steering angle is changed by a disturbance, use a latest steering torque and/or steering angle, which was previously detected while there was no disturbance, as a current steering torque and/or steering angle to perform the steering control. ("When it is determined that the disturbance has occurred in this way, the CPU 13 corrects the target current value to correct the target current value so that the steering assist force in the direction in which the change in the steering angle due to the disturbance is disturbed is increased. For example, when a crosswind is generated from the right to the left in the traveling direction of the vehicle and the crosswind causes a disturbance, as shown in FIG. 4, the value of the target current value with respect to the right steering torque is normal. The target current value is corrected so as to be larger than the (characteristic of FIG. 2). As a result, the steering assist force in the direction in which the influence of the disturbance is canceled, that is, in the right direction is increased, so that the steering stability is improved." [0016]; here it shows that when a disturbance occurs, the control unit increases the steering assist force to compensate for the disturbance and return the steering angle back to its previously detected/ latest steering angle before the disturbance was detected. Effectively canceling the disturbance and increasing steering stability.)

Regarding claim 15:
Yoshiaki teaches all of the limitations of claim 13. 
Yoshiaki teaches:
The control method of claim 13, wherein the performing of the steering control comprises: determining that the change of the steering torque is made by a disturbance when any one of the steering torque and the steering angle is changed and the other is not changed; ("a disturbance occurrence determining means (13, S6) for determining that a disturbance has 
determining that the change of the steering torque and the steering angle is made by a disturbance when directions of change of the steering torque and the steering angle are inconsistent with a predetermined reference direction; ("the steering torque change amount and the steering angle change amount within a predetermined time are obtained, and the presence or absence of disturbance is determined based on the ratio of these (steering angle change to steering torque change ratio). When a disturbance occurs, the driver feels a reverse input from the road surface and applies a torque against it to the operating member. Therefore, while the change in the steering angle is suppressed, the steering torque changes greatly. Therefore, if the change in the steering angle versus the change in the steering torque is equal to or more than a predetermined value, it can be determined that the disturbance has occurred." [0006]; here it also is showing that the disturbance is determined to have occurred when the driver feels a reverse input (the change in the steering angle and steering torque are inconsistent with a predetermined reference direction).)
determining that the change of the steering angle is made by a disturbance when the rate of change of the steering angle is not constant. ("the steering torque change amount and the steering angle change amount within a predetermined time are obtained, and the presence or absence of disturbance is determined based on the ratio of these (steering angle change to steering torque change ratio). When a disturbance occurs, the driver feels a reverse input from 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki (JP2002264832A) in view of Blommer (U.S. Publication No. 20100268422).
Regarding claim 6:
Yoshiaki teaches all of the limitations of claim 1. 
Blommer teaches:
wherein when a number of times it is determined that the change of the steering torque or the steering angle is made by a disturbance exceeds a predetermined reference number, the control unit performs control such that an error notification is output. ("the EPAS controller 26 can also monitor the estimated rack force disturbance values and notify a driver if a value (i.e., a deviation between the reference rack force and the estimated rack force) exceeds a specified value, indicating a vehicle safety issue, such as, for example, possibly vehicle instability and/or tire imbalance or deterioration." [0054])
Yoshiaki and Blommer are analogous art because they are in the same field of art, emergency notification systems for a vehicle. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the steering control system of Yoshiaki to include the notification system of Blommer in order to notify a driver when the amount of disturbances have exceeded a specific value. The teaching suggestion/motivation to combine is that by including a notification system, the driver can be made aware when a major error has occurred in the steering system, leading to safer travelling for the driver. 

Regarding claim 16:
Yoshiaki teaches all of the limitations of claims 13. 
Blommer teaches:
wherein the performing of the steering control comprises performing control such that an error notification is output when a number of times it is determined that the change of the steering torque or the steering angle is made by a disturbance exceeds a predetermined reference number. ("the EPAS controller 26 can also monitor the estimated rack force disturbance values and notify a driver if a value (i.e., a deviation between the reference rack force and the estimated rack force) exceeds a specified value, indicating a vehicle safety issue, such as, for example, possibly vehicle instability and/or tire imbalance or deterioration." [0054])
Yoshiaki and Blommer are analogous art because they are in the same field of art, emergency notification systems for a vehicle. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the steering control system of Yoshiaki to include the notification system of Blommer in order to notify a driver when the amount of disturbances have exceeded a specific value. The teaching suggestion/motivation to combine is that by including a notification system, the driver can be made aware when a major error has occurred in the steering system, leading to safer travelling for the driver. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki (JP2002264832A) in view of Okuda (U.S. Publication No. 20170088175).
Regarding claim 7:
Yoshiaki teaches all of the limitations of claim 1.
Yoshiaki teaches:
The steering control system of claim 1, wherein, the vehicle has an autonomous driving system, and the control unit performs control such that steering assistance is provided to the autonomous driving system when the steering torque and the steering angle are changed such that directions of change of the steering torque and the steering angle are consistent with a predetermined reference direction and a rate of change of the steering angle is constant ("It has a function of determining the occurrence of disturbance due to reverse input. More specifically, the CPU 13 calculates a steering torque change amount ΔT and a steering angle change amount Δθ for each predetermined time Δt (Δt may be a control cycle of the CPU 13, for example). Then, when the ratio of the steering angle change to the steering torque change ratio ΔT/Δθ that is these ratios is equal to or greater than a predetermined value k (k is a constant), it is determined that a disturbance has occurred." [0014]; here it shows that a disturbance is detected due to reverse input, therefore, it is detected only under circumstances when the change in the steering torque/angle are inconsistent with a predetermined reference direction and a rate of change of the steering angle is not constant while the vehicle follows a path. When the change in the steering torque/angle is consistent with a predetermined reference direction and a rate of change of the steering wheel, the CPU performs steering assistance according to the predetermined target steering torque and no disturbance is detected.)
Yoshiaki does not explicitly teach that the steering assistance is autonomous or the detection of user input/grip to the steering wheel. However, 
Okuda teaches:
the control unit performs control such that steering assistance is provided according to the autonomous driving system. (“which is control for supporting a steering operation of the driver by applying a steering assist torque for preventing the own vehicle from departing from the travel lane to the steering mechanism;” [0013]; here it shows that the steering assistance can be applied autonomously for supporting the driver operation.)
while the driver does not grip a steering wheel. (“When the arbitration unit 16 estimates that the driver is keeping the hands off the steering wheel (Yes in Step S63), the arbitration unit 16 determines that the hands-off driving of the driver continues, and continues the hands-off driving handling processing without stopping this processing.” [0117]; here it shows that it can be determined that a driver does not grip a steering wheel.)
Yoshiaki and Okuda are analogous art because they are in the same field of art, steering assist control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the steering assist of Yoshiaki to include the ability for the steering assist to be done automatically and while a user does not grip a steering wheel as taught by Okuda in order to autonomously control the steering of the vehicle while a driver does not grip the steering wheel. The teaching suggestion/motivation to combine is that by automatically applying steering assist while the user is not gripping a steering wheel, it can lead to a safer steering assist for the driver. 

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki (JP2002264832A) in view of Okuda (U.S. Publication No. 20170088175) in view of Fuji (U.S. Publication No. 20180345978).
Regarding claim 8: 
Yoshiaki teaches all of the limitations of claim 1. 
Yoshiaki teaches:
The steering control system of claim 1, wherein, the vehicle has an autonomous driving system, and when the steering torque and the steering angle are changed such that directions of change of the steering torque and the steering angle are consistent with a predetermined reference direction and a rate of change of the steering angle is constant while a driver grips a steering wheel, the control unit performs control such that steering assistance is provided ("It has a function of determining the occurrence of disturbance due to reverse input. More specifically, the CPU 13 calculates a steering torque change amount ΔT and a steering angle change amount Δθ for each predetermined time Δt (Δt may be a control cycle of the CPU 13, for example). Then, when the ratio of the steering angle change to the steering torque change ratio ΔT/Δθ that is these ratios is equal to or greater than a predetermined value k (k is a constant), it is determined that a disturbance has occurred." [0014]; here it shows that a disturbance is detected due to reverse input, therefore, only under circumstances when the change in the steering torque/angle are inconsistent with the predetermined reference direction and rate of change of the steering angle is not constant while the vehicle follows a path autonomously (while a driver does not grip a steering wheel). When the change in the steering torque/angle is consistent with a predetermined reference direction and rate of change of the steering wheel, the CPU performs steering assistance according to the predetermined target steering torque.)
Yoshiaki does not explicitly teach that the steering assistance is autonomous or the detection of user input/grip to the steering wheel. However, 
Okuda teaches:
the control unit performs control such that steering assistance is provided according to the autonomous driving system. (“which is control for supporting a steering operation of the driver by applying a steering assist torque for preventing the own vehicle from departing from the travel lane to the steering mechanism;” [0013]; here it shows that the steering assistance can be applied autonomously for supporting the driver operation.)
while the driver does not grip a steering wheel. (“When the arbitration unit 16 estimates that the driver is keeping the hands off the steering wheel (Yes in Step S63), the arbitration unit 16 determines that the hands-off driving of the driver continues, and continues the hands-off driving handling processing without stopping this processing.” [0117]; here it shows that it can be determined that a driver does not grip a steering wheel.)
Yoshiaki and Okuda are analogous art because they are in the same field of art, steering assist control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the steering assist of Yoshiaki to include the ability for the steering assist to be done automatically and while a user does not grip a steering wheel as taught by Okuda in order to autonomously control the steering of the vehicle while the driver does not grip the steering wheel. The teaching suggestion/motivation to combine is that by automatically applying steering assist while the user is not gripping a steering wheel, it can lead to a safer steering assist for the driver. 
Yoshiaki in view of Okuda does not teach that the steering assistance is provided according to the driver’s operation when the vehicle is in a non-dangerous area and performs control according to the autonomous driving system when the vehicle is in a dangerous area. However, 
Fuji teaches:
steering assistance is provided according to the driver's driving operation when the vehicle is in a non-dangerous area and performs control such that steering assistance is provided according to the autonomous driving system when the vehicle is in a dangerous area. ("The steering assist control is a control that assists the driver's steering operation. Therefore, in the execution of the steering assist control (LTA, LCA), the drive assist ECU 10 generates steering power for the steering assist control, such that priority is given to the driver's wheel operation. Accordingly, even during the steering assist control, the driver can move the own vehicle in an intended direction, by the driver's own wheel operation." [0098]; here it shows that when applying steering assist control, the priority is given to the driver's steering operation when in a safe area. "The result of an LCA execution determination based on the monitoring of the periphery is positive (an obstacle (another vehicle or the like) that obstructs the lane change is not detected and it is determined that the lane change is safely performed, from the periphery information obtained by the periphery sensor 11)." [0102]; here it shows that when the steering assist will lead to an accident with an obstacle that obstructs the lane change, it is determined that the driver initiated lane change is not allowed and the drive assist ECU will continue to execute lane keeping assistance.)
Yoshiaki, Okuda, and Fuji are analogous art because they are in the same field of art, steering assist systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the steering assist control as taught by Yoshiaki in view of Okuda to include the functionality of the steering assist of Fuji in order for the driver and the autonomous driving system to be able to control steering assist based on whether or not the vehicle is located in a 

Regarding claim 17:
Yoshiaki teaches all of the limitations of claim 13. 
Yoshiaki teaches: 
wherein, the vehicle has an autonomous driving system, and the performing of the steering control comprises: performing control such that steering assistance is provided by the autonomous driving system on assumption that the steering torque and the steering angle are changed such that directions of change of the steering torque and the steering angle are consistent with a predetermined reference direction and a rate of change is constant while a driver does not grip a steering wheel; and performing control such that steering assistance is provided ("It has a function of determining the occurrence of disturbance due to reverse input. More specifically, the CPU 13 calculates a steering torque change amount ΔT and a steering angle change amount Δθ for each predetermined time Δt (Δt may be a control cycle of the CPU 13, for example). Then, when the ratio of the steering angle change to the steering torque change ratio ΔT/Δθ that is these ratios is equal to or greater than a predetermined value k (k is a constant), it is determined that a disturbance has occurred." [0014]; here it shows that a disturbance is detected due to reverse input, therefore, only under circumstances when the change in the steering torque/angle are inconsistent with the predetermined reference direction and rate of change of the steering angle is not constant while the vehicle follows a 
Yoshiaki does not explicitly teach that the steering assistance is autonomous or the detection of user input/grip to the steering wheel. However, 
Okuda teaches:
the control unit performs control such that steering assistance is provided according to the autonomous driving system. (“which is control for supporting a steering operation of the driver by applying a steering assist torque for preventing the own vehicle from departing from the travel lane to the steering mechanism;” [0013]; here it shows that the steering assistance can be applied autonomously for supporting the driver operation.)
the control unit performs control such that steering assistance is provided according to the autonomous driving system. (“which is control for supporting a steering operation of the driver by applying a steering assist torque for preventing the own vehicle from departing from the travel lane to the steering mechanism;” [0013]; here it shows that the steering assistance can be applied autonomously for supporting the driver operation.)
while the driver does not grip the steering wheel. (“When the arbitration unit 16 estimates that the driver is keeping the hands off the steering wheel (Yes in Step S63), the arbitration unit 16 determines that the hands-off driving of the driver continues, and continues the hands-off driving handling processing without stopping this processing.” [0117]; here it shows that it can be determined that a driver does not grip a steering wheel.)

Fuji teaches:
steering assistance is provided according to a driving operation of the driver when the vehicle is in a non-dangerous area and performs control such that steering assistance is provided according to the autonomous driving system when the vehicle is in a dangerous area on the assumption that the steering torque and the steering angle are changed such that the directions of change of the steering torque and the steering angle are consistent with the predetermined reference direction and the rate of change of the steering angle is constant. ("The steering assist control is a control that assists the driver's steering operation. Therefore, in the execution of the steering assist control (LTA, LCA), the drive assist ECU 10 generates steering power for the steering assist control, such that priority is given to the driver's wheel operation. Accordingly, even during the steering assist control, the driver can move the own vehicle in an intended direction, by the driver's own wheel operation." [0098]; here it shows that when applying steering assist control, the priority is given to the driver's steering operation when in a safe area. "The result of an LCA execution determination based on the monitoring of 
Yoshiaki, Okuda, and Fuji are analogous art because they are in the same field of art, steering assist systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the steering assist control as taught by Yoshiaki in view of Okuda to include the functionality of the steering assist of Fuji in order for the driver and the autonomous driving system to be able to control steering assist based on whether or not the vehicle is located in a dangerous area. The teaching suggestion/motivation to combine is that by allowing for the steering assist to be controlled by either the driver or the autonomous driving system, a more safe and efficient steering assist can be provided. 

Claims 9, 10, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki (JP2002264832A) in view of Fuji (U.S. Publication No. 20180345978).
Regarding claim 9:
Yoshiaki teaches all of the limitations of claim 1.
Fuji teaches:
wherein the vehicle has an autonomous driving system, and the control unit is configured to: ascertain a curved travel road using at least one of sensing data and map data; ("the camera 
to extract an alternative lateral acceleration parameter replacing a normal lateral acceleration parameter from the map data when the curved travel road is ascertained; ("An acceleration (referred to as an initial lateral acceleration) of the own vehicle in the lateral direction at the LCA start time " [0120]; here it shows that a normal lateral acceleration parameter is extracted by the drive assist ECU at the beginning of a lane change assist. "A target acceleration (referred to as a final target lateral acceleration) of the own vehicle in the lateral direction at the LCA completion time" [0123]; here it shows that a target lateral acceleration is extracted that replaces the initially detected lateral acceleration when the vehicle travels along a curve to change lanes.)
generate a target output signal and output the generated target output signal to an actuator so that the steering of the vehicle on the curved travel road is controlled on the basis of the sensing data and the alternative lateral acceleration parameter. ("After the drive assist ECU 10 computes the target track function in this way, the drive assist ECU 10, in the subsequent step S15, performs the steering control, based on the target track function." [0135]; here it shows that the steering control is performed based on the target track function. Paragraphs [0117]-[0124] show that the track function is calculated based on a plurality of parameters including sensed data and the alternative lateral acceleration parameter.)
Yoshiaki and Fuji are analogous art because they are in the same field of art, steering assist systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control unit as taught by Yoshiaki to include the functionality of the control unit as 

Regarding claim 10:
Yoshiaki teaches all of the limitations of claim 1.
Fuji teaches:
The steering control system of claim 1, wherein, the vehicle has an autonomous driving system, and the steering control system further comprising a map data setting device configured to: ("The map information stored in the map database 72 includes road information. The road information includes parameters indicating the position and form of the road (for example, the curvature radius or curvature of the road, the lane width of the road, the number of lanes, and the position of the center line of each lane)." [0079]; here it shows that the vehicle has a map database that includes road information.)
predict whether the vehicle deviates from a normal route on a travel road by comparing an abnormal lateral acceleration parameter estimated when the state of the vehicle is abnormal to a normal acceleration parameter corresponding to when the state of the vehicle is normal; ("in the case where the lane center line CL is curved in the left direction, in the case where the own vehicle is shifted laterally in the right direction from the lane center line CL, or in the case where the own vehicle is orientated in the right direction with respect to the lane center line CL, the target steering angle .theta.lta* is set such that the target steering angle .theta.lta* is a 
predict whether the vehicle deviates from the travel road when it is predicted that the vehicle deviates from the normal travel route ("The drive assist ECU 10 detects the progress status of the lane change, based on the position of a reference point (the center of gravity of the vehicle in the embodiment) of the own vehicle. As the reference point of the own vehicle is closer to the final target lateral position (the width-directional center position on the target lane), the progress degree of the lane change is higher." [0150]; here it shows that it can be determined whether a lane change is complete when the vehicle is deviating from the normal travel route.)
and configured to calculate an alternative lateral acceleration parameter replacing the normal lateral acceleration parameter of the travel road when it is predicted that the vehicle deviates from the travel road; ("the drive assist ECU 10 computes the target lateral state amount of the own vehicle at the current time point. The target lateral state amount includes a target lateral position that is a target value of the lateral position of the own vehicle in the lane width direction, a target lateral velocity that is a target value of the velocity (lateral velocity) of 
and update the prestored map data by applying the alternative lateral acceleration parameter to the map data. ("The map information stored in the map database 72 includes road information. The road information includes parameters indicating the position and form of the road (for example, the curvature radius or curvature of the road, the lane width of the road, the number of lanes, and the position of the center line of each lane)." [0079]; here it shows that the vehicle has a map database that includes lateral acceleration parameters. Paragraph [0136] shows that the lateral acceleration can be updated to a target lateral acceleration.)
Yoshiaki and Fuji are analogous art because they are in the same field of art, steering assist systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control unit as taught by Yoshiaki to include the functionality of the control unit as taught by Fuji in order to control the steering of the vehicle using an alternative lateral acceleration. The teaching suggestion/motivation to combine is that by using lateral acceleration to control the steering of a vehicle a more efficient steering assist can be provided. 

Regarding claim 18:
Yoshiaki teaches all of the limitations of claim 13.
Fuji teaches:
wherein the vehicle has an autonomous driving system, and the performing of the steering control comprises: ascertaining a curved travel road using at least one of sensing data and map data; ("the camera sensor 12 computes a curvature Cu of a curve of the lane center line CL." [0054]; here it shows that a curve of the road can be detected from sensor data.)
extracting an alternative lateral acceleration parameter replacing a normal lateral acceleration parameter from the map data when the curved travel road is ascertained; ("An acceleration (referred to as an initial lateral acceleration) of the own vehicle in the lateral direction at the LCA start time " [0120]; here it shows that a normal lateral acceleration parameter is extracted by the drive assist ECU at the beginning of a lane change assist. "A target acceleration (referred to as a final target lateral acceleration) of the own vehicle in the lateral direction at the LCA completion time" [0123]; here it shows that a target lateral acceleration is extracted that replaces the initially detected lateral acceleration when the vehicle travels along a curve to change lanes.)
generating a target output signal and outputting the generated target output signal to an actuator so that the steering of the vehicle on the curved travel road is controlled on the basis of the sensing data and the alternative lateral acceleration parameter. ("After the drive assist ECU 10 computes the target track function in this way, the drive assist ECU 10, in the subsequent step S15, performs the steering control, based on the target track function." [0135]; here it shows that the steering control is performed based on the target track function. Paragraphs [0117]-[0124] show that the track function is calculated based on a plurality of parameters including sensed data and the alternative lateral acceleration parameter.  )


Regarding claim 19:
Yoshiaki teaches all of the limitations of claim 13.
Fuji teaches:
wherein, the vehicle has an autonomous driving system, and the performing of the steering control further comprises a map data setting operation comprising: ("The map information stored in the map database 72 includes road information. The road information includes parameters indicating the position and form of the road (for example, the curvature radius or curvature of the road, the lane width of the road, the number of lanes, and the position of the center line of each lane)." [0079]; here it shows that the vehicle has a map database that includes road information.)
a travel route deviation prediction operation for predicting whether the vehicle deviates from a normal route on a travel road by comparing an abnormal lateral acceleration parameter estimated when the state of the vehicle is abnormal to a normal acceleration parameter corresponding to when the state of the vehicle is normal; ("in the case where the lane center 
a parameter calculation operation for predicting whether the vehicle deviates from the travel road when it is predicted that the vehicle deviates from the normal travel route ("The drive assist ECU 10 detects the progress status of the lane change, based on the position of a reference point (the center of gravity of the vehicle in the embodiment) of the own vehicle. As the reference point of the own vehicle is closer to the final target lateral position (the width-directional center position on the target lane), the progress degree of the lane change is higher." [0150]; here it shows that it can be determined whether a lane change is complete when the vehicle is deviating from the normal travel route.)
and calculating an alternative lateral acceleration parameter replacing the normal lateral acceleration parameter of the travel road when it is predicted that the vehicle deviates from the travel road; ("the drive assist ECU 10 computes the target lateral state amount of the own vehicle at the current time point. The target lateral state amount includes a target lateral position that is a target value of the lateral position of the own vehicle in the lane width direction, a target lateral velocity that is a target value of the velocity (lateral velocity) of the own vehicle in the lane width direction, and a target lateral acceleration that is a target value of the acceleration (lateral acceleration) of the own vehicle in the lane width direction." [0136]; here it shows that an alternative lateral acceleration parameter replaces a normal lateral acceleration parameter when a lane change occurs.)
and a map data update operation for updating the prestored map data by applying the alternative lateral acceleration parameter to the map data. ("The map information stored in the map database 72 includes road information. The road information includes parameters indicating the position and form of the road (for example, the curvature radius or curvature of the road, the lane width of the road, the number of lanes, and the position of the center line of each lane)." [0079]; here it shows that the vehicle has a map database that includes lateral acceleration parameters. Paragraph [0136] shows that the lateral acceleration can be updated to a target lateral acceleration.)
Yoshiaki and Fuji are analogous art because they are in the same field of art, steering assist systems. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the control unit as taught by Yoshiaki to include the functionality of the control unit as taught by Fuji in order to control the steering of the vehicle using an alternative lateral acceleration. The teaching suggestion/motivation to combine is that by using lateral acceleration to control the steering of a vehicle a more efficient steering assist can be provided. 
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshiaki (JP2002264832A) in view of Gintz (U.S. Publication No. 20200202645).
Regarding claim 11:
Yoshiaki teaches all of the limitations of claim 1. 
Gintz teaches:
further comprising an over-the-air (OTA) controller connected to a controller area network (CAN) gateway of the vehicle and the control unit and configured to perform a software update on the control unit in a wireless manner and bypass CAN data between the control unit and the CAN gateway. ("Connector harness 2832 provides the physical connection for several of the interfaces provided by controller 2802, including the UART2 interface, one or more GPIO pins, the CAN bus interfaces, and the USB interfaces. Connector harness 2832 provides the connections to GSM module 2806 and power controller 2818 for controller 2802." [0397]; here it shows a power controller connected to a CAN gateway of a vehicle. "In a preferred embodiment, power controller 2818 is an over-the-air configurable power controller operating independent of the main processor. Power controller 2818 is updateable by controller 2802 through the use of a serial communication interface of the set of interfaces 2816, allowing cloud-based updates to the integrated circuit of power controller 2818. The integrated circuit of power controller 2818 is used for customizing multiple power sequencing, power saving, and security functions, including but not limited to, dynamic power throttling and disabling the local device if unauthorized or non-licensed use is detected." [0399]; here it further shows that the power controller can be a over-the-air controller configured to perform 
Yoshiaki and Gintz are analogous art because they are in the same field of art, controller reprogramming. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Yoshiaki to further include an over-the-air controller and a CAN gateway of the vehicle in order for the controller to be able to perform a software update on the control unit in a wireless manner and bypass CAN data between the control unit and the CAN gateway. The teaching suggestion/motivation to combine is that by using an over-the-air controller, updates can be done continuously and on a scaled level which in turn would save cost. 

Regarding claim 12:
Yoskiaki teaches all of the limitations of claim 1.
Gintz teaches:
further comprising an OTA controller connected to an on-board diagnostics (OBD) module of the vehicle which performs CAN communication with the control unit through a CAN gateway of the vehicle and configured to perform a software update on the control unit in a wireless manner. ("the data connection is established by connecting local device 112 to an onboard diagnostics port that is connected to a CAN BUS to which vehicle device 114 is connected." [0097]; "Connector harness 2832 provides the physical connection for several of the interfaces provided by controller 2802, including the UART2 interface, one or more GPIO pins, the CAN bus interfaces, and the USB interfaces. Connector harness 2832 provides the connections to GSM module 2806 and power controller 2818 for controller 2802." [0397]; here it shows a . 

Response to Arguments
	Applicant argues that Yoshiaki does not disclose that “the control unit is configured to, when it is determined that a currently detected steering torque and/or steering angle is changed by the disturbance, use a latest steering torque and/or steering angle, which was 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664